DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-16 are pending in the application, claim 16 is withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-15 in the reply filed on 16 September 2022 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 September 2022.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 September 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed unpersuasive. 
Applicants argue that Horiguchi does not disclose adhesives comprising, as polyisocyanate compounds, a polymer of a saturated aliphatic polyisocyanate (B1), a polymer of a saturated alicyclic polyisocyanate (B2), and a polymer of an aromatic polyisocyanate (B3).  The examiner respectfully disagrees.  In the instant case, Horiguchi discloses that the polyfunctional isocyanate compound (B) can include one or any combination of two or more of 2,4-tolylene diisocyanate ("aromatic polyisocyanate (B3)"), 2,6-tolylene diisocyanate ("aromatic polyisocyanate (B3)"), isophorone diisocyanate ("saturated alicyclic polyisocyanate (B2)"), or hexamethylene diisocyanate ("saturated aliphatic polyisocyanate (B1)") ([0028] of Horiguchi).  As such, Horiguchi clearly teaches a combination of the three isocyanate compounds together as claimed.
Applicants also argue that when polymers B1, B2, and B3 are used in combination would result in the unexpected improvement of T-peel strength far beyond the expectation of those skilled in the art.  Furthermore, that Horiguchi does not disclose or conceive such an improvement in the T-peel strength.  The examiner respectfully disagrees.  Overcoming a rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope, and the results must truly be unexpected.  MPEP §716.02.  Additionally, the burden rests with Applicant to establish results are unexpected and significant.  MPEP §716.02(b).  Applicant’s showing of allegedly unexpected results is not commensurate in scope and Applicant does not explain why the results are unexpected and significant.  The examples included in the specification, which are now relied upon as a showing of unexpected results, are drawn to a specific emblement.  All include the same polyolefin (#6), the same isocyanates for B1-B3 (Duranate TKA-100, Desmodur Z 4470 BA, and Sumidur 44V40), and in a specific amount (NCO/COOH=14).  The claims, however, are broader in that they are drawn to any polyolefin, any isocyanate in genus B1-B3, and any ratio.  Because the claims are broader than the showing and there is no explanation of why one of ordinary skill in the art would expect the results shown in Tables 2 and 3 to extend to the entirety of the claim, the showing of unexpected results is unpersuasive.
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-4, 6-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi (JP 2014-120277 A).
Regarding Claim 1:  Horiguchi teaches an adhesive composition, for use between a heat-sealing film and a metal foil, comprising a non-crystalline polyolefin resin (A) having a carboxyl group and a polyfunctional isocyanate compound (B) ([0011]-[0012] and [0017] of Horiguchi) and further indicates that the polyfunctional isocyanate compound (B) can comprise one or more isocyanates of hexamethylene diisocyanate ("saturated aliphatic polyisocyanate (B1)"), isophorone diisocyanate ("saturated alicyclic polyisocyanate (B2)"), and 2,4-tolylene diisocyanate or 2,6-tolylene diisocyanate ("aromatic polyisocyanate (B3)") ([0028] of Horiguchi).
Regarding Claim 2:  Horiguchi teaches that the polymer of the saturated aliphatic polyisocyanate (B1) comprises one or more selected from the group consisting of an allophanate polymer of a saturated aliphatic polyisocyanate and an isocyanurate of a saturated aliphatic polyisocyanate ([0012] and [0028] of Horiguchi).
Regarding Claim 3:  Horiguchi teaches that the polymer of the saturated alicyclic polyisocyanate (B2) comprises one or more selected from the group consisting of an allophanate polymer of a saturated alicyclic polyisocyanate and an isocyanurate of a saturated alicyclic polyisocyanate ([0012] and [0028] of Horiguchi).
Regarding Claim 4:  Horiguchi teaches that the polymer of the aromatic polyisocyanate (B3) comprises one or more selected from the group consisting of an allophanate polymer of an aromatic polyisocyanate, an isocyanurate of an aromatic polyisocyanate, and polymethylene polyphenyl polyisocyanate ([0012] and [0028] of Horiguchi).
Regarding Claim 6:  Horiguchi teaches that the polyolefin resin (A) comprises one or more monomer units selected from the group consisting of propylene, ethylene, and butene ([0017] and [0019] of Horiguchi).
Regarding Claim 7:  Horiguchi teaches that the polyolefin resin (A) comprises a polyolefin resin modified with one or more selected from the group consisting of an ethylenic unsaturated carboxylic acid or an acid anhydride thereof ([0020], [0022], and [0033] of Horiguchi).
Regarding Claim 8:  Horiguchi teaches the claimed adhesive, but does not explicitly recite that the polyolefin resin (A) has --a melt mass-flow rate of 2 to 50 g/10 min measured at a temperature of 130°C and a load of 2.16 kg in accordance with JIS K 7210-1: 2014--.  However, Horiguchi uses the same polyolefin resin (A) as applicants (e.g. a polyolefin resin having a carboxyl group with one or more monomer units selected from the group consisting of propylene, ethylene, and butene, and modified with one or more ethylenic unsaturated carboxylic acid or an acid anhydride; see ([0017]-[0023]) of Horiguchi and ([0016]-[0022]) of the instant specification).  In the instant case, it is the decision of the examiner that the polyolefin resin (A) taught by Horiguchi inherently possesses the claimed --melt mass-flow rate of 2 to 50 g/10 min measured at a temperature of 130°C and a load of 2.16 kg in accordance with JIS K 7210-1: 2014--.  See MPEP §2112.
Regarding Claim 10:  Horiguchi teaches the adhesive further comprising a metal carboxylate (C) (reaction accelerator, e.g. dibutyltin diacetate, dibutyltin dilaurate, etc.) ([0039] of Horiguchi).
Regarding Claim 11:  Horiguchi teaches a laminate wherein a metal foil and a resin film are laminated using the adhesive ([0011] and [0012] of Horiguchi).
Regarding Claim 12:  Horiguchi teaches that the metal foil is aluminum foil ([0043] of Horiguchi), and the resin film is a heat-sealable resin film ([0011] and [0012] of Horiguchi).
Regarding Claim 13:  Horiguchi teaches the thickness of the metal film is 50 µm and the thickness of the resin film is 30 µm ([0064] of Horiguchi); which anticipate the claimed thickness ranges for the metal foil --10 to 100 µm-- and that of the resin film --9 to 100 µm--.  See MPEP §2131.03(I).
Regarding Claim 14:  Horiguchi teaches a battery exterior material wherein the laminate is used ([0001] and [0046] of Horiguchi).
Regarding Claim 15:  Horiguchi teaches a battery case wherein the battery exterior material is used ([0001] and [0046]-[0047] of Horiguchi).

Claim Rejections - 35 USC § 103
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2014-120277 A) as applied to claim 1 above.
Horiguchi is relied upon as stated above.
Regarding Claim 5:  Horiguchi discloses that the number of isocyanate groups of the polyfunctional isocyanate compound (B) used is preferable 2 to 7 on average, and more preferably 2 to 3.5 in one molecule ([0030] of Horiguchi).  (In the instant case, where the compound B comprises a polymer of a saturated aliphatic polyisocyanate (B1), a polymer of a saturated alicyclic polyisocyanate (B2), and a polymer of an aromatic polyisocyanate (B3).  Each would contain a 2 to 7 mols of isocyanato groups, which would have at least one molar ratio of  from 7:7:1 (or 3.5:3.5:1) to 1:1:1; which overlaps the presently claimed range of --3 to 20:1 to 6:1--.  Horiguchi differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Horiguchi, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.)
Regarding Claim 9:  Horiguchi discloses that a molar ratio of isocyanato groups of the polyisocyanate compounds (B) to 1 mol of the carboxyl groups of the polyolefin resin (A) is 0.3 to 10 ([0032] of Horiguchi); which overlaps the presently claimed range of --0.3 to 30--.  Horiguchi differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Horiguchi, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781